 I)O DISIONS OF NATIONAL. L.ABOR RELATIONS BOARDConsolidated Fiberglass Products Co., Inc. and Gen-eral Teamsters and Food Processing, Local 87, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases 31 -CA-7128 and 31 CA 7383May 4, 1979DECISION AND ORDERBY CHIAIRMAN FANNING AND MEMBERS JENKINSANI) PNFI.I.OOn November 17, 1978, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief to which Respondentfiled an answer. Respondent also filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge only tothe extent consistent herewith and to adopt his rec-ommended Order, as modified herein.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(5) of theAct by granting a wage increase effective June 20.1977, without bargaining about it with the Union.However, we disagree in part with the AdministrativeLaw Judge's evidentiary findings in support of thatviolation.The Union has been the certified representative ofRespondent's production and maintenance employ-ees since March 1977. From June 1973 until June1976 these employees were covered by a collective-bargaining agreement between Respondent and theGlass Bottle Blowers Association (GBBA). TheGBBA filed a disclaimer in the representation caseleading to the Union's election victory and subse-quent certification.Respondent's labor relations consultant, PhillipFeick, testified without contradiction that wage in-creases were granted in June 1974 and June 1975 pur-suant to provisions of the GBBA contract. He alsotestified, again without contradiction, that a 6-percenti Respondent hits excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Drs Wall Product.s, Inc, 91 NLRB 544(1950), enfd. 188 I.2d 362 (3d (Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.wage increase was granted for 1976. Respondent con-tends that the 1976 increase as well as the 1977 in-crease of 5 percent were granted in accordance with amemorandum of agreement between Respondent andthe GBBA signed in July 1976 in order to conclude astrike which followed the expiration of the contract.Respondent argues that the pattern of yearly in-creases under the GBBA contract and the 1976 and1977 increases based on a prior commitment precludea finding that the latter increase was unilateral, inviolation of Section 8(a)(5).The Administrative Law Judge rejected Feick's tes-timony as to the wage history on the basis of what hecharacterized as a "best evidence" requirement. Heheld that, since Respondent failed to produce booksand records to "corroborate" Feick's uncontradictedtestimony, there was a clear failure to establish Re-spondent's claims with respect to the 1974-76 wageincreases.The best evidence rule, both at common law and inthe Federal Rules of Evidence, does not require thatuncorroborated oral testimony be bolstered by writ-ten documents.2Therefore, we find, based on Feick'suncontradicted testimony, that in June of each of the3 years preceding the 1977 wage increase Respondentdid grant increases and that the 1976 increase was 6percent.However, notwithstanding this finding, we agreewith the Administrative Law Judge that the 1977 in-crease of 5 percent constituted a violation of Section8(a)(5). The Administrative Law Judge is correct infinding that the memorandum of agreement con-tained key terms which were subject to future nego-tiation. Specifically, the language concerning wagesonly suggested that the increases should be 6 percentfor the first year and 5 percent for the second year ofa new contract. But, even if we were to find a contrac-tual commitment for such wage increases, our Deci-sion in American Seating Company3would controlhere, as the Administrative Law Judge correctly con-cluded. Since the recently certified Union was not aparty to the memorandum we will require full collec-tive bargaining on all mandatory subjects betweenRespondent and the Union. Otherwise, the policy of"insuring to employees the right at reasonable inter-vals of reappraising and changing, if they so desire,their union representation"4would be undermined.We also affirm the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(5) byrefusing to discuss wages for 1977.? Art. X of the Federal Rules of Evidence requires that the proponent of amaterial writing either produce the original or adequately explain his inabil-ity to do 50106 NLRB 250 (1953).'Id at 255242 NLRB No. 710 CONSOLIDATED FIBERGLASS PRODUCTS CO.. INC.The Administrative Law Judge dismissed the alle-gation that Respondent engaged in dilatory tacticswith no intention of reaching agreement by failing tooffer substantive contract proposals. In the absence ofan exception thereto, we adopt this finding. We note,however, that in the remedy section of his Decisionthe Administrative Law Judge refers, inter alia, to hisfinding that Respondent violated Section 8(a)(5) byrefusing to bargain with the Union on and after Octo-ber 6, 1977. This reference appears to be inadvertent,for the Administrative Law Judge specifically foundthat, although Respondent violated the Act as foundherein, it was responsive in other respects to its bar-gaining obligations. The record supports the Admin-istrative Law Judge's finding that Respondent, bothbefore and after the October 6 negotiating session,offered and was prepared to bargain over substantiveproposals concerning such key issues as the term ofagreement, union security, dues checkoff, and evenwages for years following 1977. We therefore modifythe remedy to delete this inadvertence.REMEDYHaving found that Respondent violated Section8(aX5) and (1) of the Act, we shall order it to ceaseand desist from the unfair labor practices found andfrom any like or related conduct. We shall also orderRespondent to take certain affirmative action. How-ever, nothing contained in our Order will require orauthorize Respondent to withdraw or discontinue anywage increase previously granted save that whichmay be requested by the Union. Moreover, in orderto effectuate the policies of the Act our Order willrequire Respondent to recognize the Union, and,upon request, to bargain with it as the exclusive rep-resentative of all employees in the appropriate unitconcerning wages, hours, and other terms and condi-tions of employment and, if an understanding isreached, embody such understanding in a signedagreement. In order to insure that the employees inthe appropriate unit will be accorded the services oftheir selected bargaining agent for the period pro-vided by law, we shall construe the initial period ofcertification as beginning on the date Respondentcommences to bargain in good faith with the Unionas the recognized bargaining representative in the ap-propriate unit.5Amended Conclusions of LawSubstitute the following paragraph as Conclusionof Law 3:See MarJac Poultry Company, Inc., 136 NLRB 785 (1962); CommerceConmany d/bla Lamar Hotel, 140 NLRB 226. 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cen. denied 379 U.S. 817 (1964), Burnet Consiruction Com-pany, 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965)."3. By refusing to bargain collectively with theUnion as the exclusive representative of all of Re-spondent's employees in the appropriate unit, by thefollowing actions: unilaterally granting a wage in-crease effective June 20, 1977: refusing to discuss thesubject of wages for 1977; and canceling a negotiatingsession scheduled for June 14, 1977, because of theUnion's announced intention to file unfair labor prac-tice charges, Respondent has engaged in, and is en-gaging in, unfair labor practices within the meaningof Section 8(a)(5) and (I) of' the Act."ORDIERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Consolidated Fiberglass Products Co., Inc., Bakers-field, California, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:1. Delete paragraph 2(b) and reletter the followingparagraphs accordingly.2. Substitute the attached notice fr that of theAdministrative Law Judge.APPENDIXNo)II(E To EMPI'()Y EsPOSIFTI BY ORDER OF THENATIONA LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, as amended, and has ordered usto post this notice. We intend to abide by the follow-ing:WE WILL NOT refuse to bargain collectively ingood faith concerning rates of pay, wages. hours.and other terms and conditions of employmentwith General Teamsters and Food Processing,Local 87, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representa-tive of the employees in the following appropri-ate unit:All production and maintenance employees,excluding all other employees, office clericalI I DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, professionals, guards and supervi-sors as defined in the Act.WE WILL NOT fail to comply, with reasonablepromptness, with the Union's request for bar-gaining dates.WE WILL NOT unilaterally grant wage in-creases to employees in the appropriate bargain-ing unit without notifying and bargaining withthe Union.WE WILL NOT cancel a scheduled meeting datebecause' the Union has informed us that it in-tends to file an unfair labor practice chargeagainst us.WE WILL NOT refuse to discuss the subject ofwages with the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin their exercise of rights under the Act.WE WILL, upon request, bargain collectively ingood faith with the Union as the exclusive repre-sentative of the employees in the above unit con-cerning rates of pay, wages, hours, and otherterms and conditions of employment, and em-body any understanding reached in a signedagreement.CONSOLIDATED FIBERGLASS PRODUCTS CO.,INC.DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: This casewas heard before me on May 16, 1978,' in Bakersfield. Cali-fornia. Case 31-CA-7128 was consolidated with Case 31-CA-7383 in the instant complaint which was issued by theacting Regional Director for Region 31 on November 16.On September 12, Respondent, Consolidated FiberglassProducts Co., Inc., also described herein as the Company,made an informal unilateral settlement of Case 31-CA-7128 agreeing to bargain with the General TeamstersUnion, hereinafter called the Union. On November 9 theRegional Director withdrew his approval of the settlementagreement. The consolidated complaint alleges that Re-spondent violated Section 8(a)(5) and (1) of the Act by nu-merous actions including canceling scheduled meetings; en-gaging in fruitless discussions; failing to offer substantiveproposals; unilaterally granting a wage increase withoutprior notice to or bargaining with the Union; and otheracts. The Company's answer admitted jurisdictional factsbut denied the commission of any unfair labor practices.Based upon the entire record in this case including theable briefs filed by the parties and my observation of thedemeanor of the witnesses, I make the following:I All dates are in 1977 unless otherwise stated.FINDINGS OF FACT1. JURISDICTIONConsolidated Fiberglass Products Co., Inc., is a Califor-nia corporation with its office and principal place of busi-ness located in Bakersfield, California, where it is engagedin the manufacture and sale of fiberglass roofing products.In the course and conduct of its business operations Re-spondent annually purchases and receives goods or services,alued in excess of $50,000 directly from suppliers locatedoutside the State of California. During the same period theCompany sold goods valued at $50,000 to customers lo-cated outside the State of California. Respondent admits,and I find, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.I find that the Union is a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Union filed a petition in Case 31-RC-3563 in thefollowing init of employees:All production and maintenance employees excludingall other employees, office clerical employees, profes-sionals, guards and supervisors as defined in the Act.The Union won the election and was certified on March2, 1977. At the time of certification the unit consisted of 14employees. The Regional Director noted in the Decisionand Direction of Election that the Glass Bottle BlowersAssociation, hereinafter called the GBBA, filed a disclaimerin Case 31-RC-3563. Respondent urged in the representa-tion case that a memorandum of agreement executed by theCompany and GBBA on July 13, 1976, was a bar to anelection.The record in the representation case shows (G.C. Exh.2) that the Company and GBBA were parties to a collec-tive-bargaining agreement which was in effect from June18, 1973, until June 18, 1976. The original agreement wasmodified in 1974 and 1975 with respect to wages and cer-tain other terms. It is to be noted that the contract termi-nated on June 18, 1976, at which time a strike took placewhich itself was brought to a conclusion on July 13, 1976,when Respondent and GBBA signed a document captioned"Memorandum of Agreement" which appears in the recordas Appendix A (Resp. Exh. 2).The memorandum states in tem 2:The Company would make language changes in sev-eral parts of the agreement, i.e. by way of example, butnot limited thereto, vacations, hours of work and thegrievance procedure. These changes would then besubmitted to the GBBA for review.Thus. the agreement contemplated further negotiations andchanges. The document is silent regarding the term of theagreement. Furthermore, there is no evidence that the Em-ployer ever complied with this portion of the agreement andno collective-bargaining agreement was ever signed. Thismemorandum also contains an item 3 which states:12 WEYERHAEUSER COMPANYThe wage increase would be 6 percent the first year, 5percent the second year and 5 percent the 3rd year.This language too seems to contemplate wage increases butdoes not appear to be an outright agreement to grant suchincreases. Attention is called to the words, "The wage in-crease would be ...." The word "would" looks to thefuture.The Employer contends that there is a contract bar to theinstant petition because of an agreed-upon contract be-tween the Company and the Glass Bottle Blowers Associ-ation. The Regional Office did not find the agreement as abar because "a Memorandum of Agreement which has nofixed duration and which contains terms which are subjectto change, is a temporary stop gap measure and does notconstitute a bar to a petition. Dalmo Victor Company, 132NLRB 1095 (1961); Pacific Coast Association of Pulp andPaper Manufacturers, 121 NLRB 990, 993 (1958)." Itshould also be noted that the GBBA filed a disclaimer inthe representation case proceedings on December 10, 1976,and has disappeared from the scene.B. The IssuesDid the Respondent violate Section 8(a)(5) by:I. Engaging in dilatory tactics to avoid reachingagreement with the Union.2. Refusing to meet with the Union because it fileda refusal to bargain charge against the Respondent.3. Granting a unilateral wage increase without no-tice to or bargaining with the Union.4. Respondent's refusal to discuss the subject ofwages with the Union.C. Alleged Dilatory TacticsThere was a total of six negotiating sessions held by theparties over the period from March 29 to October 6: April5, May 26, July 20, August 5, September 23, and October 6.Initially it should be noted that the Union received its cer-tification from the Board on March 2. It made its first re-quest for a meeting with Respondent on March 29. Viewedagainst the statement by the Union that it had established ahigh priority to expedite meetings and negotiate a contractwith Respondent, its own delay of 27 days before contact-ing Respondent for the commencement of collective bar-gaining hardly established a rapid timetable for meetings.Further, when Respondent did hear from the Union itpromptly arranged for a meeting to take place on April 5.The Meeting of April 5The Union and Respondent met for the first time to en-gage in contract negotiations on the morning of April 5. Allmeetings took place in the office of Respondent's labor rela-tions consultant, Phillip Feick. who is the owner of theWestern Employer's Council. At the first meeting, theUnion presented what it chose to call written proposals.These proposals consisted of 19 points, most of them one-line statements, for example:1. Company health and welfare, add dental and vi-sion care.2. Vacation pay at time of vacation pay 3 weeksafter 5 years service.3. Eight paid holidays.4. Jury duty.5. Warning notice: two warning notices before dis-charge, copy to employee and copy to the Union. Mustfile no later than 24 hours after dismissal or the case iswaived. Reprimands subject to grievance procedures.6. Teamster pension plan 20 cents per hour.7. Twenty-five percent increase across the board inall classifications. Payroll deductions.8. Fifty percent premium 12:00 midnight to 7:00a.m.9. Special tools, company will furnish.10. Special clothing, where required, company willfurnish.II. Employees working any part of the day in ahigher classification will receive that pay rate for thatday.12. Temporary classification move, if employee isnot advised by memo of a change in classification hewill receive the higher classification for 30 days there-after.13. Any new classification will be subject to negotia-tions no later than one (I) week after such new, classifi-cation is put into effect.14. Bidding language to be submitted.15. If employee is injured on the job, he will receivepay for the entire shift.16. All Sunday work to be paid at double time.17. As employees are called in on special assign-ment when that job is finished employee may leave theplant at his option.18. Grievance language to be submitted.Funeral leave add grandparents. Add one (I) day foreach 1000 miles the employee has to travel out of stateor excessive distance to attend funeral.19. Rest periods. Fifteen (15) minutes in the morn-ing and fifteen (15) minutes in the afternoon. On over-time fifteen (15) minutes every two (2) hours.The Union reserved the right to change or modify theproposals.It is to be noted that points 14 and 18, both of whichstate that bidding and grievance language is to be sub-mitted, never resulted in the submission of any suggestedlanguage covering these points by the Union.Those present at the first bargaining session were GeorgeBranson, the Union's secretary treasurer, and A. R. (Bob)Chandler, a union business representative representing theUnion, and Feick and his assistant James Lloyd, both ofWestern Employer's Council representing Respondent. TheGeneral Counsel's brief states that "The Union presentedwritten proposals, namely, the basic union shop contractthat Respondent had had with the GBBA which expired byits terms on June 18, 1976 and a list of proposals intendedto modify certain provisions of the union shop contract."The conflict in the testimony with respect to the Union'shaving allegedly stated that the jumping off place for nego-13 I)(tISI()NS (OF NAIII)NAL. I.ABO()R RlA I)IONS BOARI)tiations would he the expired contract of (ilBBA andFeick's version swhich is quoted abvIhOe will he resolved infavor of Branson. 'his is so because overall the est ilonvof' Feick was not ver prsuasivels presented. lie seemed toremember vr\ little without constant reference to the noteshe took during the course of nregotiations. and even whenreading from these notes he did not seem convincing. ralln-son, on the other hand. spoke with ,igor and apparent can-dor. and wherever thllele is a dispute betwoeen the testilnonlI:of Branson and Feick I credit r ranson.Feick did state that there were some problems in coInnec-tion with the old contract hich in his opinion mnade itunwise to use that as a hbasic ianclwork for bargaining he-cause soimen of thle IntIgage wa;ls in polderoLus atnd see nlle toneed clarification. f hi is s rcasonable e.planaihn and Icredit it. It wits no1 disputed.Respondent's agents did not respond to the 19 points pre-sented to it as "proposals" bhut stated that the proposailswoukl be taken under advisement. Respondent's agents alsosaid that the proposals wouldl] have to hc subimitted to theirprincipals.1). I/ic I-¥r.t ,fVuotallboil ,f'tclin' ! l)pril SAccording to Fcick, Branson rcrl-cre Ito tile rc VionIusBottle Blower's contract atnd said "he dtidn't know wiletherthe company wanted to start from a hase of the pieviouslabor agreement, or tile labor agreemenit with the BottleBlowers anld that he was illing to listenl to suggstiltns."No new date for the second neting was deciled 1upol atthe meeting of April 5. but Feick allegedll toldt the I lnioilthat it would he contacted h3 April 8 to alrlangc for the ncxtmeeting. Not having hiartl from Respondent by April 13,the Union wrote Feick a ltter (.('. I'ih. 81 in hichChandler, union bhusiness epresentative. wrote that theUnion woultl not tlclratce dclaxs to "str ing oult negoia-tions,' sating. m/nr alia, the I[nion s as certified oln febihrtl-ary 22 antd had been unabl e to prcetedl ilh n1egotlltitons"for yotur lack of cooperation." 'Ihis wa;s ftiloscii h theIlilon's tfihreat to ile an Ultilr labor prarltic clhiaige withithe N RB i ;uiinie'il leRtlliati; s ho lo: ht gil atI nce.It should e noti It! o the trll), iIne ils ilst etffrt ocornillUlcatc wtth Rt i ts!il, it March 29. ICsponi(ICltwas [ot ivol, ed silh I t 2- d dcelas! ,t Ihc lilioti foirntthe time il was cci illed 1 icbrual- 22 unlil Martch 2'9. alwhich titi ;lil t lor til fllS tilnl- the t I1i CllnulIlltlliCtedwith Reslollcin d ictlcstilng in inltil ne.tliln lr collec-tive :.lgi ari in plpuse'.()t Allil I5, [citck pIhoned (handlerl illnl ;t secotid imeet-ing a ts set up l flr April 26. I hcrea'lftei oln Apil 22. itIckwrte ('haillltr .i CttC tiitcelinge the \il 26 mceing hecause Rts,Olltctll' s prlcsidnll. uho) liad e prcssed desileto be present ait the secotid llcctlilll, h1l iut-ocstlt coti-mIilnlIents and suggesti' dtates of 1Ma 24 oT 26 t(,i the nlestmeeting.The (I 'llin's resplilse to this chaigc V, is to inlltliatcifile a cllge Wsittl ti, N RiB illctgil Responilentfs -reCtslto hbargaii iin pood ltlh I he charc;l ill (ase 31 ('\ 711 was disnlissed n Ma'i 27 ad ap;lpeal t ts dtisTissilwas taken bh tilhc :nii. (lii May 12 hile ninl noltiidl tlhe('onmpanl conllirling 1\l 2(i lir- thlc seclld i llcctllig.I. 7c' Seco,, d Neotilation ,iecling Mat 26Ihe ('ompany as represented by Feick and George('onlc, Respondent's vice-president: Branson and Chan-dler were present for the (Inion.According to the General ('ounsel's brief, at this meetingthe poposals presented bh the tinion at the first meetingwere tliscussed. Also, the brief goes on to say that Respon-dent allegedll? stated it as not in a position o presentcounItcproposals that day. Respondent, through Feick.oaily presented Respondent's vacation and holiday poli-cies. Als, Respondent claims it asked the Union about howlong a contract it desired. Also. F[eick allegedly told Bran-son that the (BBA contract language would have to becomnpletely reworked. urther, eick reminded the Unionthat it ait s supposed to submit grievance procedure lan-guage hut it had ino such language at this meeting. A tenta-tive date for an additional meeting was mentioned and Junet' wns indlicated as a possible date.Welic h Junlite no contact had taken place. eick calledthe uniol office and lIctft word that not having heard fromtle l:nion cotinimlng the date tf June 9, Feick made an-other husitness appot ntmenllt Ior that dlaf.I)uring the course of a phone conversation Feick had\vill Bir'anson on Jlune 9, a new meeting w.as agreed upon totake place on June 14. Branson notified Feick that thel!nioti intended filing an additional unfair labor practicecharge against the ('ompany. This charge. Case 31 ('A7128. alleges vitlations of Sections 8(a)( 1). (3) and (5) of theAct.?I pll hearlilng th;t the tliilon intended filing addi-tiona;l chairges. :cick responded h sa ing that based uponthe nion's intcntion to file all adtlitional charge he(I'eick) withdlrew lhe June 14 meeting date. By so doing.Respondelt clcarl \iolatced Section 8(a)(5) of the Act.( iencal ( otllscl stitetd that it is settled law that the exis-tencic o a pendlttiig unitair labor pratice charge does notsuspelitl the obhlgatioi on tilt parlt of the employer to bar-ain, and tilhe employer may not condition such obligationupon the ibhandlloniment of the Union's unfair labor practicecharges pelnding against the emilployer. Royal 7Tpewriler(' plo i .I)i io !a 1.ltion Buyimvx ss SI t'lel, Inc.. Sub-sdltlr' O/ I.illotl Ine/hlrics. lai., band .ition Induv.tries In,.,2I)9 N I R I it)6 ( 1974): Palm B Post- lime Il)ivision o/I'err P/i( alions Inc.. I 51 N RB 1030 (1965). 1 agree andintl that Respondent violated X(a)(5) of' the Act by cancel-1ng Its airrangnlent tl, hold a meeting with the Union onlunle 9 because it had been informed that the Union in-tented fihiing charges of refusal to bargain.It is to he notedl that on June 8. the Ulnion. lor the firsttime dtlemanded that Respondent set firm dates for futureinclnlils. A, a;I eotilpiltion observation, the ('ompany hadpieC\tIN', .Is , inide n efl'Ort to set firm meeting dates. Intlis coinnecti )ni, oth the ('onmpany and the inion werecqutll ill ault in failing to set up a calenldar oti future datestot negolUlttiol mneetings. A meeting took place at the ('om-pin>'s plait on June I bhut this meeting had nothing to doilh negotiations: it took place in connection with someicpiitiands issued tlo eiployees. In the course oif the meet-(1i Juni 2 !ic Reion.l iehr dslmsed Shc 8(.)(31 section oi thehirgc nl d ii Scptnhember 12 npproecd a unil;llcrl scttlement agreemenait} l¢C~pCl nl the Stti)( pn tion oaind relused I,o Isue .l complaint.14 (()NSO)I.ID)AIFI) FI:ER(.ASS P'RODL ('IS ('(). IN('ing certain oral threats were made that the I:nion woulduse daily filing of unfair labor practice charges and the fil-ing of complaints with the Occupational Safety and HealthAdministration to force negotiations. After an exchange ofcorrespondence the Union indicated that it could meet onJuly 20. I)uring the meeting of'July 20 the parties again metin the offices of Western Employers ('ouncil at which timeFeick presented written proposals concerning health andwelfare, leaves of absence, strikes and lockouts, emplo -ment of workmen, and grievance procedure.The Union made no attempt to discuss the substantiveterms of the proposals submitted to it in any way during thecourse of the meeting at which these proposals were firstsubmitted to them. In general, its position was based on anassertion that it did not intend to bargain with Respondeniton a piecemeal basis.On June 16. the Union was notified of a proposed wageincrease to become effective on June 20 fr the productionemployees of (Conglas. This increase was allegedly basedupon the promise of an increase made to those employeeson July 13, 1976. The pay raise schedule was in compliancewith a promise for a 5-percent increase made at that time.No effort of an kind was made by Respondent to discussthe wage increase with the Union betore it became el'ec-tive, and in fact this increase is a clear violation of Section8(a)(5 because without prior notice to or hbargaining withthe Union. Respondent unilaterally instituted a wage i-crease on behalf of' all employees in the bargaining unit.The granting of a wage increase without bargaining withthe Union constituted a repudiation of the Union's status asthe collective-bargaining representative of the employees.This wage increase became effective on June 20 at a timewhen no impasse existed with respect to the issue of wages.In fact, there was no bargaining on the question of wages tany time up until June 20. The Union initially had pre-sented to Respondent a page-and-a-half itemization of 19points, and included in this group of demands was a state-ment that the Union expected a 25-percent increase to begranted to all employees within the appropriate bargainingunit. But it must be emphasized that there was no bargain-ing of any kind over the subject of wages. either by theUnion or by the Company. Respondent asserts that its mio-live for the increase was the existence of a memorandum ofagreement with the Glass Bottle Blowers Union whichcalled for increases in wages in 1976, 1977, and 1978 on theanniversary date of the contract. As a result of this memo-randum of agreement. which appears in the record as Re-spondent's Appendix A attached to its copy of the GlassBottle Blower's agreement, Feick testified that Respondenthad given a wage increase to its employees in 1976 pursuantto this memorandum of agreement. Feick further testifiedthat there had been a wage increase in the preceding yearsto 1976 during the life of the contract, and that the emploh-ees had been promised in writing that the wage increasewould be given to them in 1977. Further, Respondent'scounsel introduced the memorandum of agreement for thepurpose of establishing the criteria under which Respon-dent granted the wage increase of 1977. The Regional l)i-rector for Region 31 found with respect to this nimeoranl-dum of agreement that it was defective on its iace in thatthe agreement clearly contemplated furtlher neoltilationsand changes. he document is silent regarding the term orduration of the agreemeinit. here is no evidence that theemplo)yer ever complied with this portion of the agreemlentand no collective-hbargaining agreement w as eser si ned hythe parties." At the hearing in the instant case Respondentalso failed to otler e\ idence w hich proves that a inal agree-mient was reached, and aside from l'eick's testimois that awage increase was gien ill 1976, there is no evidence thatRespondent e er compiled with this agreement. \ detailedexplanation ill be made in the instant ecision th re-spect to the hbackgrounlId the mnemoralduil o areenllelitand the adjudicated cases concerning this tpe of actl. itNwill be tiOund in/il1. R.Vp ,,l denru Dcr /An (,/rlul l tilgn I nilura I '/gcRespondent attempts to .1lusti graniting the 'age in-creases of June 2) uilateralls on the ground that the (orm-pan, had made both an oral and \ritten pronse to itsemployees to grant these irncreases in the course (of negotia-tions with the (ilass Bottle Bloh ers Association the prede-cessor nion It tile lceamsters.In 1976, in order to settle a strike called hb thie (BBAwhich \was the then-recognieCd union. the ('ornpany agreedon July 13. 1970. in a nliniorandunl of agreement (Resplxh. 2) to grant a series of' age increases of) 6 percent thefirst ear. 5 percent the second ear. ,llnd percent the third,ear he increase grnlted n Jul 2(), 1977. was allegedlyili accordance ith l tile 5-percetil corlmnitllilenl enconlpassedll the memorandun of' :igreemenll.Respondent's ratitlailc for the unilateral \wage increase isset forth in its hite ;as tilo.sI-he L nion i thc e stiit case iled its ietition for cer-tificati on i Jil I'). 1976. I he Memoriandum ofAgreement het ccl Rcsprid ent and the (iBRA repre-senting the nemplo cc asx eii ntelred into on July 13.1976. An cection on ilhe I Hio'S petition was not helduntil I hebrutir 177 %.th Ith I iults certified in March1977. lhc :lgc Inrc.icses piO i,,cd b tile Respondentmi te \lemorjindui \gcCnliuCent pre-existed thie il-ing of thile P'liioill t ( liiituall I ht initial inllreasegranted i 170 pIc-C\1stCd tt filiig of a petition bythe lnionl. ..lIc increase gianted in 1977 wasmiercls carinLg out an existilng w orking coinditionwhich pre-cxisted the certification of' thile nion andthe coninicemeni of any nicg otialhi,. I hus theComnpanN did nolt change lll\ s rkilg condlition bygranting the raise Ii 1977 and i t liulure of' the C(om-pan) to grant the Usull increase. c COlid hase been heldagainst the Respondent Ais constttthing punitive actionaglist thie emploces Ior engaging in union activities.In order for threl- to be a dispa;lagcnlent otf the bar-garilng pr)cess tltIgh a unilItail wage illncrease,there muitst h, , alctul 'hllltlRg ill orkinig conditions.,\ contiinuation of te status quo during the arrganliigperiod does not constitute such i dispalragelnent.N( I R v uthler ( t'h au I B,',d t, '. It,' 336F.2d 214. (Sth ('ir 1964): h'( 'n/l I ( rp 132 N, RB2()1 (19(61 ): ( i/,tT Boul. I. 127 NRIB 1597 ( 960).)RIesl)ponldenlt i..lelds i l, IiLg ,iLn 1the1' (ilrlitll, dlecisioni of'the cltse o\ 1 ..\ 'n (,, c, Int. 12 1 2d 992 (D.C.15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCir. 1975), wherein the court held "that the wage increasegranted unilaterally to Louis Jackson was pursuant to avalid pre-existing agreement and therefore the failure of theCompany to engage in prior consultation with the Unionwas not a violation of its duty to bargain under Section8(a)(5) and (1) of the Act." I find that Respondent's relianceon Gravline is misplaced because the facts of that case aredistinguishable from the instant case.Respondent's brief speaks about increases granted by theCompany in the years 1974, 1975. and 1976. It is to benoted that there is no record information to indicate thatwage increases were granted on a regular annual basis. It isnot possible to determine from the language of the GBBAcontract, which appears in the record as General Counsel'sExhibit No. 7, what increases if any were granted fromJune 18, 1973, until 1976. The memorandum of agreementwhich is dated July 13, 1976, and appears in the record asAppendix A-Respondent's Exhibit 2, covers the periodfrom 1976 through 1978. General Counsel in his brief onpage 16, footnote 20, sets forth a long mathematical compu-tation, the conclusion of which is that the actual wage in-creases represent from 35 percent to 39 percent over the"contract rates" in schedule A of General Counsel's ExhibitNo. 2 and approximately 25 percent more of an increase inwages than suggested by the 1976 memorandum of agree-ment (Resp. Exh. 2). It is not necessary to deal further withthese computations because my conclusion is based on thestatement of Board law which follows infra.The Board has squarely faced the question of the effect ofcertification upon the existing contract in several unfair la-bor practice cases.The Board's leading Decision on this question was ren-dered in America Seating Company, 106 NLRB 250 (1953).The pertinent facts were as follows:Two years after the execution of a 3-year contract be-tween the Employer and the United Auto Workers, thePattern Makers Union petitioned for an election in acraft unit covered by the UAW contract. The NLRBruled in the representation proceeding that the UAWcontract constituted no bar to an election since 3-yearcontracts were not customary in the industry. There-after the Pattern Makers Union was certified as therepresentative of the unit. The Employer insisted thatthe UAW contract remain in effect as to all employeesin the plant, although it agreed to bargain with thePattern Makers Union in certain limited areas. In thesubsequent unfair labor practice proceeding, the Em-ployer maintained that the Pattern Makers, as bargain-ing representative of the craft employees, must admin-ister the substantive terms of the existing contract. Itcontended that the employees, as principals, werebound by the contract executed on their behalf by theiragent, and that a mere change in agents could not ab-rogate the contract. The Pattern Makers took the posi-tion that the certification rendered the contract inoper-ative as to the employees in the unit which it nowrepresented. It urged that the unique functions of astatutory collective-bargaining representative pre-cluded a blind application of common-law agencyprinciples to the problem.The Board ruled that unless the collective-bargainingrepresentative was to be "emasculated" in the exerciseof its functions, it had to be permitted to negotiate theterms and conditions of employment. It refused to"hobble" the newly certified collective-bargaining rep-resentative with its predecessor's contract. The Boardnoted: "[T]he rule urged by the Employer seemshardly calculated to reduce 'industrial strife' by en-couraging the 'practice and procedure of collectivebargaining.' the declared purpose of the National La-bor Relations Act, as amended."The Board thus adopted the general proposition that ifan existing contract constitutes no bar to an election,then it also is no bar to full bargaining by the newrepresentative. In the course of its opinion the Boardsaid that "A great part of the benefit to be derivedfrom the no-bar rule" would be dissipated unless thenew bargaining representative had such power.The Board subsequently reaffirmed its American Seat-ing Decision holding in Ludlow Typograph Co., 113NLRB 724 (1955), that an employer was required notsimply permitted to bargain with a new bargaining rep-resentative over rates of pay, hours, and other matterscovered in the unexpired contract with the supersededunion.The Board and the courts have made it amply clearthat no union other than the duly recognized or certi-fied collective-bargaining representative retains anyrights under a collective-bargaining contract. Even aunion that is signatory to a contract retains no rightsunder that contract once it is decertified or otherwiseloses its status as collective-bargaining representative.,By way of recapitulation, attention is called to GeneralCounsel's Exhibit 2, footnote 2, which states, inter alia, acopy of the memorandum of agreement is attached theretoas Appendix A. The agreement states in item 2: "The com-pany would make language changes in several parts of theagreement, i.e., by way of example but not limited thereto,vacations, hours of work and the grievance procedure.These changes would then be submitted to the Union forreview." Thus, the agreement clearly contemplates furthernegotiations and changes. The document is silent regardingthe term of the agreement. There is no evidence that theEmployer ever complied with this portion of the agreement,and no collective-bargaining agreement was ever signed.The Board has long held that a memorandum of agree-ment which has no fixed duration and which contains termsthat are subject to change is a temporary stopgap measureand does not constitute a bar to a petition. The RegionalDirector then cites two cases: Dalmo Victor Company, 132NLRB 1095 (1961): Pacific Coast Association of Pulp andPaper Manufacturers, 121 NLRB 990, 993 (1958). The in-stant petition was filed on July 19, 1976, and apparently nofinal agreement has been reached pursuant to the terms ofthe strike agreement. Furthermore, the Union filed a dis-claimer in these proceedings with the Regional Director onDecember 10, 1976.3Morris. ed., The Developing Labor Law, pp. 350-355.16 WEYERHAEUSER COMPANYIt should also be noted that American Seating is still thelaw on the propositions quoted above, and further I ambound by Board law.It is therefore clear that by instituting the unilateral wageincrease in the instant matter, Respondent, by refusing todiscuss wages with the Union and refusing to bargain withthe Union, has violated Section 8(a)(5) and (I) of the Act. Iso find. It should be further noted that no record evidencewas adduced at the trial with respect to the uncorroboratedtestimony of Feick with respect to the Company's allegedpolicy concerning the giving of annual wages. Obviously,the best evidence with respect to the wage increases wouldbe Respondent's books and records showing the hoursworked, the rates of pay, the total wages due, and theamounts deducted from the employees pay during eachworkweek. Respondent produced no such record. AlthoughRespondent's president and one of its vice presidents didattend two negotiating sessions, neither officer was calledupon to testify. Consequently, the evidence clearly fails toestablish the existence of a prior policy or promise to giveannual wage increases.Feick stated that by granting the increase in 1976, as setforth in the memorandum of agreement, the subject ofwages was closed as to the period from 1976 through 1977.In view of Respondent's position by refusing to discusswages for the year 1977, 1 find Respondent further violatedSection 8(aX5) and (1) of the Act. It is elementary that thesubject of wages is a mandatory subject of bargaining.At the request of the Union a Federal mediator, Mr.Collatta, became involved in the negotiations. There seemsto have been a mixup about a meeting that had been tenta-tively scheduled for September 9. Feick had a meeting onSeptember 9 in court but he notified Collatta that his assist-ant, Claude Lloyd, had authority to negotiate for Respon-dent and was available. According to the brief of Respon-dent, Collatta apparently took it upon himself to cancel themeeting of September 9 because of Feick's unavailability.Refusing to discuss wages under an erroneous notion thatthe topic was foreclosed by the operation of the memoran-dum of agreement with the defunct GBBA union does notresult in negating the violation of Section 8(a)(5) caused byRespondent's unilateral wage grant which I have found tobe violative of Section 8(a)(5).Two meetings were held on September 23 and October 6under the aegis of the Federal Mediation and ConciliationService at which no substantive collective bargaining tookplace. At the September meeting the Federal mediator, Mr.Collatta, requested that the parties prepare their positionson four specific issues: term of agreement, union security,checkoff, and wages. At the session which took place onOctober 6, Respondent did state its position with respect tothese four issues, but the Union did not address itself tothese points. The record is silent as to just what positionthey took at this meeting. In the conference that took placeon October 6 the Federal mediator requested that both par-ties prepare a detailed and complete contract for submis-sion to each other at a subsequent meeting which was sug-gested to take place on November 3.Respondent, pursuant to the request of the Federal Me-diator, claims that it prepared and was willing to submit tothe Union a complete written agreement at the meetingsuggested to take place on November 3 by the Federal me-diator. However, no meeting took place on November 3and no further contact took place between the parties there-after. The record does contain Respondent's written pro-posal for a complete contract which appears in the recordas Respondent's Exhibit B, but this proposal was never de-livered to the Union. According to the testimony of Re-spondent, it was allegedly reported to Respondent that theUnion informed the Federal mediator that it did not wantto meet with Respondent (although it was willing to do so)but was relying on its pursuit of its legal rights through themachinery of the NLRB.The General Counsel states in his brief that "... Feicktold the Union that the employees no longer wanted theUnion and therefore the union-security clause was not nec-essary: further, that the Company would not agree with oneanyway." "Feick substantially admitted his refusal to dis-cuss union security with the Union and attempted to defendhis position by testifying that because there were three at-tempts by Respondent's employees to file decertification pe-titions, Respondent was not in a position to give the ap-proval of a full union-security provision in the laboragreement." In support of the above statement the GeneralCounsel cites pages 124:24-125:7 of the transcript.Feick testified as follows on union security:On union security I reminded Mr. Branson and Mr.Chandler that the employees had filed decertificationpetitions with the Labor Board. And in fact there hadbeen three such decertification attempts, each timeconsidered untimely for one reason or another by theBoard.So with this background, under these circumstances,the Employer believes he was not in a position to givethe approval of a full union shop provision in the laboragreement.Feick's statement quoted above is unclear, but it does notunequivocally state that "Feick told the Union the employ-ees no longer wanted the Union ...." As further amplifiedby Feick that "the Employer believed that he was not in theposition to give the approval of a full union-security shopprovision in the labor agreement," I note that this state-ment seems to say that there was room for bargaining onthe question of union security. This, taken together withFeick's answer on the question of dues checkoff, ". ..I saidit was possible we would be giving a dues checkoff: whoknew?" fortifies the conclusion that the question of unionsecurity was a matter open for negotiation.The General Counsel concludes his argument on thispoint in the brief by stating, "Further, an employer's prede-termined inflexible position toward union security has beenfound to be an element tending to prove that an employerwas engaged in unlawful surface bargaining." The recorddoes not support this conclusion of the General Counselthat the Employer had an inflexible position towards unionsecurity.The other side of the coin deserves mention. The Unionnever, in its entire bargaining posture, submitted writtenproposals and implementation of points 14 and 18 which itannounced it would do in its list of proposals submitted toRespondent in the initial bargaining conference that tookplace on April 5. These points concerned the bidding and17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievance language which was to be submitted. In my opin-ion its written proposals consist mainly of 19-21 one-linersannouncing objectives it sought to obtain. But it nevercame forward with wording that resembles suggested con-tract language. Also, neither Respondent nor the Union es-tablished definite dates for contract negotiations until theUnion belatedly made such a request in its letter to Respon-dent on July 8. Many of the Union's communications wereflavored with threats of legal action instead of concrete pro-posals as to time of sessions and substantive terms of asuggested contract. Neither party demonstrated a balancedapproach that might have led to mutual accommodation.In this connection it also should be noted that the Federalmediator requested both parties to prepare complete con-tract language as to their respective proposals. Respondentdid prepare such a document which, although not deliveredto the Union, seemed to be in compliance with the recom-mendation made by the Federal mediator. The Union pre-sented no language of any kind.G. Concluding Findings and AnalysisIt is clear that Respondent did not present its contractproposals to the Union with alacrity, but it did present aseries of seven written proposals in the session which tookplace on August 5. These proposals are included in the rec-ord as General Counsel's Exhibits 20(a) through (e). Thelanguage encompassed the following subjects: probationaryperiod; solicitation for union membership and collection ofdues; equal employment of workmen; health and welfare;leave of absence; strikes and lockouts; and a proposal con-cerning grievance procedure. The record does not containunion counterproposals on these or any other topics madeby the Union. There is mention in the record that Bransonstated he would not negotiate piecemeal, or words to thateffect. There were delays caused by Respondent, but overallit does not appear that Respondent engaged in dilatoryconduct of a nature that warrants the conclusion that Re-spondent engaged in bad-faith bargaining with no intentionof reaching agreement within the meaning of allegation10(a) of the complaint. In any event, my recommended Or-der will direct Respondent to bargain in good faith, withoutfoot dragging, and embody any understanding reached in asigned agreement.However, it is equally clear, and I find, that Respondentdid violate Section 8(aX5) in several important particulars:I. By canceling and/or refusing to schedule a meet-ing with the Union because the Union informed Re-spondent that it intended to file an unfair labor prac-tice charge against Respondent.2. By unilaterally granting wage increases to em-ployees in the appropriate bargaining unit without no-tifying or bargaining with the Union.3. By refusing to discuss the subject of wages withthe Union. It need hardly be stated that wages are atthe heart of the matters that concern employees andare a mandatory subject of collective bargaining.By the same token I do not believe, based on the recordbefore me, that Respondent had no intention of ever reach-ing an agreement with the Union. The Company did en-gage in hard bargaining which it has every legal right to do.This is a far cry from an inflexible position which is de-signed to result in no agreement between the parties. Theprocess of collective bargaining is a two-way street. It ap-pears from the record that Respondent took concrete stepsto further bargaining which were not taken by the Union.Ill. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several states and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.IV. THE REMEDYHaving found that Respondent violated Section 8(aX5)and (1) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.As I have found that Respondent violated its obligationsunder the Act by canceling and/or refusing to schedule ameeting with the Union because the Union informed Re-spondent it intended to file an unfair labor practice chargeagainst the Respondent; by unilaterally granting a wageincrease to employees in the appropriate bargaining unitwithout notifying or bargaining with the Union; by refusingto discuss the subject of wages with the Union; by refusingto bargain with the Union on and after October 6, 1977, Ishall therefore recommend that Respondent, upon request,bargain collectively with the Union and embody any under-standing reached in a signed agreement.Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record made in this case, Ihereby make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By the totality of its conduct at and away from thebargaining table, Respondent bargained in the enumeratedparticulars, as found herein, in violation of Section 8(a)(5)and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4The Respondent, Consolidated Fiberglass Products Co.,Inc., its officers, agents, successors, and assigns, shall:'4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.18 WEYERHAEUSER COMPANYI. Cease and desist from:(a) Refusing to bargain collectively in good faith con-cerning rates of pay, wages, hours, and other terms andconditions of employment with General Teamsters andFood Processing, Local 87, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representative of theemployees in this appropriate unit:All production and maintenance employees, excludingall other employees, office clerical employees, profes-sionals, guards and supervisors as defined in the Act.(b) Unilaterally granting a wage increase or any otherchange in terms and conditions of employment of employ-ees in the above unit.(c) Canceling a scheduled meeting with the Union be-cause the Union intended to file unfair labor practicecharges against Respondent and so notified it.(d) Refusing to discuss the subject of wages with theUnion.(e) In any like or related manner interfering with, re-straining, or coercing its employees in their exercise ofrights under the Act.2. Take the following affirmative action:(a) Upon request, bargain collectively without delay ingood faith with the Union as the exclusive representative ofthe employees in the above unit concerning rates of pay,wages, hours, and other terms and conditions of employ-ment, and embody any understanding reached in a signedagreement.(b) Upon the resumption of bargaining, the bargainingshall continue for I year from the date that good-faith bar-gaining begins.(c) Post at its Bakersfield, California, facility copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 3 1, after being duly signed by an authorized represent-ative of Respondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.5 In the event that this Order is enforced by a judgment of a Urnited StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."19